DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 12/29/2021 has been considered.
Claims 1-19 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 12/29/2021, has been entered. Claims 1-3 and 14-15 have been amended.
Claim Objection
The Claim Objection has been withdrawn pursuant Applicant’s amendments, however new claim objects have been added.

Rejections under 35 U.S.C. §103
	The 35 U.S.C. §103 rejection of claims 1-14 has been withdrawn pursuant Applicant’s amendments.
Priority
The current Application claims priority from Foreign Application IL269325, filed 09/12/2019. Therefore, the instant claims receive the effective filing date of 09/12/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been 12/29/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-19 objected to because of the following informalities:  
-Claim 2 reads “wherein a customer moves within the physical shopping zone,; the method comprises:” but should likely read “wherein a customer moves within the physical shopping zone; the method comprises:”
Claims 3-13 inherit the deficiencies noted in claim 2 and are therefore objected to on the same basis.
-Claim 14 reads “providing the second package to the second customer, whereby the second is provided with a set of purchased items without carrying together the second set of purchased items while moving within the physical shopping zone” but should likely read “providing the second package to the second customer, whereby the second is provided with a second set of purchased items without carrying together the second set of purchased items while moving within the physical shopping zone.”
-Claim 15 reads “whereby improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchased items by the customer” but should likely read “whereby improving space utilization in the physical a set of purchased items by the customer”
Claims 16-19 inherit the deficiencies noted in claim 15 and are therefore objected to on the same basis.
-Claim 17 reads “a scanning device for scanning a marked copy of an item” but should likely read “a scanning device for scanning the marked copy of the item”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “transferring the copy of the second item to the second cart, wherein the second cart is located at or near the second aisle, wherein the second cart comprises a second plurality of marked items, at least one of which is marked with a second sticker identifying a second customer different than the customer, wherein said transferring the copy of the second item is performed by the customer.” It is unclear to one of ordinary skill in the art how the second sticker can be identifying the customer as well as a second customer different than the a second sticker” as if it is a newly introduced sticker but a second sticker has already been introduced. Is this a newly introduced sticker? For the purpose of this examination, Examiner interprets “a second sticker,” as recited in this particular limitation, as “a third sticker.”
Claim 1 further recites “distributing the items from the first cart to packages for different customers, wherein said distributing is performed based on stickers affixed to the items, 2wherein said distributing comprises adding the copy of the first item to a package of the customer, wherein said distributing the items is performed by a second entity different than the customer.” It is unclear to one of ordinary skill in the art which stickers are being referred to. Are stickers referring to the first sticker? Are “stickers” referring to the second sticker? Are “stickers” referring to the sticker associated with the customer different than the customer? Are “stickers” referring to both the first and second sticker? Are “stickers” referring to both the first sticker and the sticker associated with the customer different than the customer? For the purpose of this examination, Examiner interprets “stickers” as referring to both the first sticker and the sticker associated with the customer different than the customer.
Claim 1 further recites “distributing the items from the second cart to packages for different customers, wherein said distributing is performed based on stickers affixed to the items, wherein said distributing comprises adding the copy of the second item to the package of the customer, whereby incrementally preparing the package for the customer, wherein said distributing the items is performed by a fourth entity different than the customer.” It is unclear to one of ordinary skill in the art which stickers are being referred to. Are “stickers” referring to the first sticker? Are “stickers” referring to the second sticker? Are “stickers” referring to the 
Claim 1 further recites “transferring items from the first cart to the packaging zone.” It is unclear to one of ordinary skill in the art which “items” are being referred to. Are these “items” the same as the previously introduced “plurality of marked items” in the first cart? Are these newly introduced items that are in the cart that are not all marked? For the purpose of this examination, Examiner interprets “transferring items from the first cart to the packaging zone” as the items being the same as the previously introduced “plurality of marked items” in the first cart.
Claim 1 further recites “transferring items from the second cart to the packaging zone.” It is unclear to one of ordinary skill in the art which “items” are being referred to. Are these “items” the same as the previously introduced “second plurality of marked items” in the second cart? Are these newly introduced items that are in the second cart that are not all marked? For the purpose of this examination, Examiner interprets “transferring items from the second cart to the packaging zone” as the items being the same as the previously introduced “second plurality of marked items” in the first cart.

Claim 2 recites “automatically transferring items from the mobile shared intermediate zone to the packaging zone.” It is unclear to one of ordinary skill in the art which “items” are being referred to. Are these “items” the same as the previously introduced “plurality of marked items” in the mobile shared intermediate zone? Are these newly introduced items that are in the cart that are not all marked? For the purpose of this examination, Examiner interprets “automatically transferring items from the mobile shared intermediate zone to the packaging zone” as the items being the same as the previously introduced “plurality of marked items” in the mobile shared intermediate zone.
Claims 3-13 inherit the deficiencies noted in claim 2 and are therefore rejected to on the same basis.
Claim 14 recites “whereby improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchased items by the customer.” It is unclear to one of ordinary skill in art which set of purchased items is being referred to. Is “the set of purchased items” referring to the first set of purchased items? Is “the set of purchased items” referring to the second set of purchased items? Is “the set of purchased items” referring to both the first set of purchased items and the second set of purchased items? It is similarly unclear which customer “the customer” is referring to. Is “the customer” referring to the first customer? Is “the customer” referring to the second customer? Is “the customer” referring to both the first customer and the second customer? For the purpose of this examination, Examiner interprets “whereby improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchased items by the customer” as “whereby improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the first set of purchased items and the second set of purchased items by the first customer and the second customer, respectively.”

Claim 15 recites “whereby improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchased items by the customer.” It is unclear to one of ordinary skill in the art if “the physical shopping environment” is intended to be a newly introduced entity. Is “the physical shopping environment” intended to be “a physical shopping environment?” Is “the physical shopping environment” intended to be the same as the previously introduced “physical shopping zone?” For the purpose of this examination, Examiner interprets “the physical shopping environment” to be a newly introduced entity, and therefore as “a physical shopping environment.”
Claim 15 further recites “a packaging zone comprising a package associated with the customer, wherein the plurality of marked copies are added into the package.” It is unclear to one of ordinary skill in the art which ‘plurality of marked copies’ are being referred to. Are “the plurality of marked copies” referring to the previously introduced “plurality of marked copies of different customers?” Are “the plurality of marked copies” referring to the previously introduced “plurality of marked copies associated with customer?” For the purpose of this examination, Examiner interprets “the plurality of marked copies” as referring to the previously introduced “plurality of marked copies associated with customer.”
Claims 16-19 inherit the deficiencies noted in claim 15 and are therefore rejected to on the same basis.
Claim 16 recites “wherein each shared cart of the plurality of shared carts is designated to retain, simultaneously, copies of identical items marked by different customers.” It is 

Claim 18 recites “transferring marked copies of items.” It is unclear to one of ordinary skill in the art if the “marked copies of items” are referring to the previously introduced “plurality of marked copies of different customers” that are automatically transferred or if the “marked copies of items” are a different entity being newly introduced. For the purpose of this examination, Examiner interprets “transferring marked copies of items” as referring to the previously introduced “plurality of marked copies of different customers.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
-wherein the physical shopping environment comprises a packaging zone and a physical shopping zone, wherein the physical shopping zone comprises a plurality of shelves in a plurality of aisles, wherein the shelves retain a multiplicity of identical copies of different items, wherein each different item is associated with an identifier, wherein each identical copy of the each different item is associated with the identifier, wherein a customer is enabled to move within the physical shopping zone, 
-wherein a plurality of shared carts are located at different locations within the physical shopping zone, wherein each shared cart is designated to retain, simultaneously, copies of identical items marked by different customers, wherein the plurality of shared carts comprise a first cart and a second cart; 
-the method comprises: 
-marking, with a first sticker, a copy of a first item, wherein the copy of the first item is located on a shelf in a first aisle, wherein the first sticker identifies the customer, wherein said marking is physically performed by the customer; 
transferring the copy of the first item to the first cart, wherein the first cart is located at or near the first aisle, wherein the first cart comprises a plurality of marked items, at least one of which is marked with a sticker identifying another customer different than the customer, wherein said transferring the copy of the first item is performed by the customer; 
-transferring items from the first cart to the packaging zone, whereby transferring the copy of the first item to the packaging zone, wherein said transferring the items is performed automatically by a first entity different than the customer; 
-distributing the items from the first cart to packages for different customers, wherein said distributing is performed based on stickers affixed to the items, wherein said distributing comprises adding the copy of the first item to a package of the customer, wherein said distributing the items is performed by a second entity different than the customer; 
-marking, with a second sticker, a copy of a second item, wherein the copy of the second item is located on a shelf in a second aisle, wherein the second sticker identifies the customer, wherein said marking is physically performed by the customer; 
-transferring the copy of the second item to the second cart, wherein the second cart is located at or near the second aisle, wherein the second cart comprises a second plurality of marked items, at least one of which is marked with a second sticker identifying a second customer different than the customer, wherein said transferring the copy of the second item is performed by the customer; 
transferring items from the second cart to the packaging zone, whereby transferring the copy of the second item to the packaging zone wherein said transferring the items is performed by a third entity different than the customer; 
-distributing the items from the second cart to packages for different customers, wherein said distributing is performed based on stickers affixed to the items, wherein said distributing comprises adding the copy of the second item to the package of the customer, whereby incrementally preparing the package for the customer, wherein said distributing the items is performed by a fourth entity different than the customer; and 
-providing the package to the customer, whereby the customer is provided with a set of purchased items without carrying together the set of purchased items while moving within the physical shopping zone,
-whereby improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchase items.
(I.e. Customers mark items with a sticker that identifies them and places the items in a shared cart associated with a particular aisle. The shared carts are then brought to a packaging zone where they are distributed into packages associated with respective customers and provided to the respective customers at the end of their shopping trip)
The above limitations recite the concept of packaging and providing marked customer items to a customer. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of the method comprises: marking, with a first sticker, a copy of a first item, wherein the copy of the first item is located on a shelf in a first aisle, wherein the first sticker identifies the customer, wherein said marking is physically performed by the customer; transferring the copy of the first item to the first cart, wherein the first cart is located at or near the first aisle, wherein the first cart comprises a plurality of marked items, at least one of which is marked with a sticker identifying another customer different than the customer, wherein said transferring the copy of the first item is performed by the customer; distributing the items from the first cart to packages for different customers, wherein said distributing is performed based on stickers affixed to the items, wherein said distributing comprises adding the copy of the first item to a package of the customer, wherein said distributing the items is performed by a second entity different than the customer; marking, with a second sticker, a copy of a second item, wherein the copy of the second item is located on a shelf in a second aisle, wherein the second sticker identifies the customer, wherein said marking is physically performed by the customer; transferring the copy of the second item to the second cart, wherein the second cart is located at or near the second aisle, wherein the second cart comprises a second plurality of marked items, at least one of which is marked with a second sticker identifying a second customer different than the customer, wherein said transferring the copy of the second item is performed by the customer; transferring items from the second cart to the packaging zone, whereby transferring the copy of the second item to the packaging zone wherein said transferring the items is performed by a third entity different than the customer; distributing the items from the second cart to packages for different customers, wherein said distributing is performed based on stickers affixed to the items, wherein said distributing comprises adding the copy of the second item to the package of the customer, whereby incrementally preparing the package for the customer, wherein said distributing the items is performed by a fourth entity different than the customer; and providing the package to the customer, whereby the customer is provided with a set of purchased items without carrying together the set of purchased items while moving within the physical shopping zone are processes that, under their broadest reasonable interpretation, cover a commercial interaction. For example, a “marking,” “transferring,” “distributing,” and “providing” in the context of this claim encompasses advertising, and marketing or sales activities. 
Similarly, the limitations of wherein the physical shopping environment comprises a packaging zone and a physical shopping zone, wherein the physical shopping zone comprises a plurality of shelves in a plurality of aisles, wherein the shelves retain a multiplicity of identical copies of different items, wherein each different item is associated with an identifier, wherein each identical copy of the each different item is associated with the identifier, wherein a customer is enabled to move within the physical shopping zone, wherein a plurality of shared carts are located at different locations within the physical shopping zone, wherein each shared cart is designated to retain, simultaneously, copies of identical items marked by different customers, wherein the plurality of shared carts comprise a first cart and a second cart; transferring items from the first cart to the packaging zone, whereby transferring the copy of the first item to the packaging zone, wherein said transferring the items is performed automatically by a first entity different than the customer; and whereby improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchase items, are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the shopping environment is physical, the shopping zone is physical, and the transferring is performed automatically, nothing in the claim element precludes the step from practically being performed by people. For example, but for the “physical” and “automatically” language, the recited activities performed in the physical shopping zone of the physical shopping environment and the “transferring” in the context of this claim encompasses advertising, and marketing or sales activities.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
-wherein the physical shopping environment comprises a packaging zone and a physical shopping zone, wherein the physical shopping zone comprises a plurality of shelves in a plurality of aisles, wherein the shelves retain a multiplicity of identical copies of different items, wherein each different item is associated with an identifier, wherein each identical copy of the  physical shopping zone, 
-wherein a plurality of shared carts are located at different locations within the physical shopping zone, wherein each shared cart is designated to retain, simultaneously, copies of identical items marked by different customers, wherein the plurality of shared carts comprise a first cart and a second cart; 
-the method comprises: 
-marking, with a first sticker, a copy of a first item, wherein the copy of the first item is located on a shelf in a first aisle, wherein the first sticker identifies the customer, wherein said marking is physically performed by the customer; 
-transferring the copy of the first item to the first cart, wherein the first cart is located at or near the first aisle, wherein the first cart comprises a plurality of marked items, at least one of which is marked with a sticker identifying another customer different than the customer, wherein said transferring the copy of the first item is performed by the customer; 
-transferring items from the first cart to the packaging zone, whereby transferring the copy of the first item to the packaging zone, wherein said transferring the items is performed automatically by a first entity different than the customer; 
-distributing the items from the first cart to packages for different customers, wherein said distributing is performed based on stickers affixed to the items, wherein said distributing comprises adding the copy of the first item to a package of the customer, wherein said distributing the items is performed by a second entity different than the customer; 

-transferring the copy of the second item to the second cart, wherein the second cart is located at or near the second aisle, wherein the second cart comprises a second plurality of marked items, at least one of which is marked with a second sticker identifying a second customer different than the customer, wherein said transferring the copy of the second item is performed by the customer; 
-transferring items from the second cart to the packaging zone, whereby transferring the copy of the second item to the packaging zone wherein said transferring the items is performed by a third entity different than the customer; 
-distributing the items from the second cart to packages for different customers, wherein said distributing is performed based on stickers affixed to the items, wherein said distributing comprises adding the copy of the second item to the package of the customer, whereby incrementally preparing the package for the customer, wherein said distributing the items is performed by a fourth entity different than the customer; and 
-providing the package to the customer, whereby the customer is provided with a set of purchased items without carrying together the set of purchased items while moving within the physical shopping zone,
-whereby improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchase items.
These limitations are not indicative of integration into a practical application because:

Additionally, the elements add insignificant extra-solution activity to the judicial exception. The courts have found insignificant application to be insignificant extra-solution activity. For example, the shopping environment being physical and the shopping zone being physical only serve to provide an appropriate physical environment for which the abstract idea can be implemented, and as such, are insignificant post-solution activity similar to cutting hair after first determining the hair style, (In re Brown).
Additionally, the additional element is insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application. 

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
In the case of claim 1, taken individually or as a whole, the additional element of claim 1 does not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
-Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 2 is a method reciting similar functions as claim 1. Examiner notes that claim 2 recites the additional elements of automatically transferring items, a physical shopping environment, and a physical shopping zone, however, claim 2 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Claim 14 is a method reciting similar functions as claim 1. Examiner notes that claim 14 recites the additional elements of automatically transferring a first mobile shared intermediate container, a physical shopping environment, and a physical shopping zone, however, claim 14 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Claim 15 is a system and does not qualify as eligible subject matter for the following reasons:
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
-a physical shopping zone, wherein the physical shopping zone comprises a multiplicity of identical copies of different items, wherein each different item is associated with an identifier, wherein for at least a portion of the different items, each identical copy of each different item in the portion is marked with the identifier; 
-a marking device for enabling a customer to mark a copy of an item in the physical shopping zone to associate the marked copy with the customer; 
-a plurality of mobile shared intermediate zones spread across the physical shopping zone, wherein each mobile shared intermediate zone is configured to temporarily retain a plurality of marked copies of different customers at the same time, wherein a plurality of marked copies associated with the customer are distributed in two or more mobile shared intermediate zones; and 
-a packaging zone comprising a package associated with the customer, wherein the plurality of marked copies are added into the package after being automatically transferred from the plurality of mobile shared intermediate zones to the packaging zone, 
-whereby improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchased items by the customer
(I.e. Customers mark items to identify them and place the items in a shared cart associated with a particular aisle. The shared carts are then brought to a packaging zone where they are distributed into packages associated with respective customers and provided to the respective customers at the end of their shopping trip)
Examiner Note: The marking device is a sticker as per [0061] of Applicant’s specification and, accordingly is not an additional element

The above limitations recite the concept of packaging and providing marked customer items to a customer. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of a physical shopping zone, wherein the physical shopping zone comprises a multiplicity of identical copies of different items, wherein each different item is associated with an identifier, wherein for at least a portion of the different items, each identical copy of each different item in the portion is marked with the identifier; a marking device for enabling a customer to mark a copy of an item in the physical shopping zone to associate the marked copy with the customer; a plurality of mobile shared intermediate zones spread across the physical shopping zone, wherein each mobile shared intermediate zone is configured to temporarily retain a plurality of marked copies of different customers at the same time, wherein a plurality of marked copies associated with the customer are distributed in two or more mobile shared intermediate zones; and a packaging zone comprising a package associated with the customer, wherein the plurality of marked copies are added into the package after being automatically transferred from the plurality of mobile shared intermediate zones to the packaging zone, whereby improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchased items by the customer, are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the shopping environment is physical, the shopping zone is physical, and the transferring is 

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
-a physical shopping zone, wherein the physical shopping zone comprises a multiplicity of identical copies of different items, wherein each different item is associated with an identifier, wherein for at least a portion of the different items, each identical copy of each different item in the portion is marked with the identifier; 
-a marking device for enabling a customer to mark a copy of an item in the physical shopping zone to associate the marked copy with the customer; 
-a plurality of mobile shared intermediate zones spread across the physical shopping zone, wherein each mobile shared intermediate zone is configured to temporarily retain a plurality of marked copies of different customers at the same time, wherein a plurality of marked copies associated with the customer are distributed in two or more mobile shared intermediate zones; and 
automatically transferred from the plurality of mobile shared intermediate zones to the packaging zone, 
-whereby improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchased items by the customer
These limitations are not indicative of integration into a practical application because:
The additional element of does no more than generally link the use of the judicial exception to a particular technological environment or field of use. For example, stating that the transferring of the items is being performed automatically only generally links the commercial interactions to a technical environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
Additionally, the elements add insignificant extra-solution activity to the judicial exception. The courts have found insignificant application to be insignificant extra-solution activity. For example, the shopping environment being physical and the shopping zone being physical only serve to provide an appropriate physical environment for which the abstract idea can be implemented, and as such, are insignificant post-solution activity similar to cutting hair after first determining the hair style, (In re Brown).
Additionally, the additional element is insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular 
Accordingly, the judicial exception is not integrated into a practical application. 
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
In the case of claim 15, taken individually or as a whole, the additional element of claim 15 does not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 15 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Therefore, claims 2, 14 and 15 do not provide an inventive concept and do not qualify as eligible subject matter. 

Dependent claims 3-13 and 16-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 3-13 and 16-19 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions such as, at least, marketing or sales activities. Dependent claims 3, 5-6, 13, 16 and 19 do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 4, 7-12 and 17-18 recite the additional elements of digitally marking the copy of the item in a digital repository, a camera, the physical shopping zone, the physical shopping environment, a conveyor belt, a robotic arm, generating a bill automatically, a scanning device operatively coupled to a billing system and a plurality of robotic devices, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims 3-13 and 16-19 are not indicative of integration into a practical application for at least similar reasons as discussed above. Thus, dependent claims 3-13 and 16-19 are “directed to” an abstract idea. Next, under Step 2B, similar to the analysis of claims 1, 2, 14 and 15, dependent claims 3-13 and 16-19 analyzed individually and as Apple, Inc. v. Ameranth, Inc.). Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0247369 A1), previously cited and hereinafter Smith, in view of Roach et al. (US 2017/0337523 A1), previously cited and hereinafter Roach.
Regarding claim 15, Smith discloses a system (i.e. abstract) comprising: 
-a physical shopping zone, wherein the physical shopping zone comprises a multiplicity of identical copies of different items, wherein each different item is associated with an identifier, wherein for at least a portion of the different items, each identical copy of each different item in the portion is marked with the identifier (Smith, see at least: “the order assembly server 24 may store a product identification code for each available store item, the UPC code for each item [i.e. wherein each different item is associated with an identifier, wherein for at least a portion of the different items, each identical copy of each different item in the portion is marked with the identifier], item location on the store shelves [i.e. wherein the physical shopping zone comprises a multiplicity of identical copies of different items], and other information as necessary. When a store employee collects an item for the customer orders [i.e. a physical shopping zone], the employee may use a scanner 82 on the handheld device 36 to scan the item UPC code” [0068]); 
a marking device for enabling a customer to mark a copy of an item in the physical shopping zone to associate the marked copy with the customer (Smith, see at least: “The handheld device 36 [i.e. a marking device] may use a printer 84 to print a sticker label 86 for the item [i.e. a marking device for enabling a customer to mark a copy of an item in the physical shopping zone]. The sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains [i.e. to associate the marked copy with the customer]. The label 86 may be affixed to the item as the employee collects the item” [0068]); 
-a shared container in the physical shopping zone, wherein each shared container is configured to temporarily retain a plurality of marked copies of different customers at the same time, wherein a plurality of marked copies associated with the customer are in the shared container (Smith, see at least: “sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains. The label 86 may be affixed to the item as the employee collects the item [i.e. wherein each shared container is configured to temporarily retain]…The employee may place items into a single receptacle [i.e. a shared container used in the shopping zone] and bring items to a back area of the store 12 for sorting into different customer orders [i.e. temporarily retain a plurality of marked copies of different customers at the same time]” [0068] and “handheld device 36 may communicate with the order server 16 and/or the order assembly server 24 to receive a list of items which need to be collected [i.e. wherein a plurality of marked copies associated with the customer are in a shared container] from the store 12 to fulfill the orders” [0067]); and 
-a packaging zone comprising a package associated with the customer, wherein the plurality of marked copies are added into the package after being automatically transferred from 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains. The label 86 may be affixed to the item as the employee collects the item [i.e. the plurality of marked copies]…The employee may place items into a single receptacle and bring items to a back area of the store 12 [i.e. a packaging zone] for sorting into different customer orders [i.e. comprising a package associated with the customer, wherein the plurality of marked copies are added into the package after being transferred from the shared container to the packaging zone]” [0068] and “the assembler may be, at least in part, an automatic inventory retrieval system, or AIRS, that automatically retrieves the items from the facility. The AIRS may include one or more robots under control of a suitable controller that is able to read the items in the customer order, retrieve the items from the facility, and place the items in a designated location [i.e. automatically transferred], such as in a designated bin, in order to facilitate assembly of the customer order” [0052]). 
Smith does not explicitly disclose a plurality of mobile shared intermediate zones spread across the physical shopping zone, wherein each mobile shared intermediate zone is configured to temporarily retain a plurality of marked copies of different customers at the same time, and the plurality of marked copies associated with the customer being distributed in two or more mobile shared intermediate zones; he plurality of marked copies being in a plurality of mobile shared intermediate zones; and improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchase items by the customer.
Roach, however, teaches coordinating activities to facilitate fulfillment of orders for items sold by retailers (i.e. abstract), including the known technique of a plurality of mobile shared intermediate zones spread across the physical shopping zone, wherein each mobile shared 201-204 may have designated staging areas 201 a-204 a [i.e. a plurality of mobile shared intermediate zones spread across the physical shopping zone] in which the prepared and packaged portions of the order [i.e. wherein a plurality of the items associated with the customer are distributed in two or more mobile shared intermediate zones] may be left after they are prepared and packaged” [0066]); 
the known technique of items being in plurality of mobile shared intermediate zones (Roach, see at least: “once the portions of the one or more pick-up orders are prepared, the cart may be left, for example, at one or more staging areas [i.e. a plurality of mobile shared intermediate zones]” [0057]); and
the known technique of improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchase items by the customer (Roach, see at least: “generating the one or more tasks may comprise determining the optimal assignment of items in one or more pick-up orders to bins in one or more carts. Optimization may comprise optimizing for space, efficiency, preparation time, or other suitable factors [i.e. improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchase items by the customer]” [0051] and Examiner notes that optimizing assignment of items in one or more pick-up orders to bins in one or more 
It would have been recognized that applying the known techniques of a plurality of mobile shared intermediate zones spread across the physical shopping zone, wherein each mobile shared intermediate zone is configured to temporarily retain a plurality of items of different customers at the same time, wherein a plurality of the items associated with the customer are distributed in two or more mobile shared intermediate zones; items being in plurality of mobile shared intermediate zones; and improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchase items by the customer, as taught by Roach, to the teachings of Smith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a plurality of mobile shared intermediate zones spread across the physical shopping zone, wherein each mobile shared intermediate zone is configured to temporarily retain a plurality of items of different customers at the same time, wherein a plurality of the items associated with the customer are distributed in two or more mobile shared intermediate zones; items being in plurality of mobile shared intermediate zones; and improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchase items by the customer, as taught by Roach, into the system of Smith would have been recognized 

Regarding claim 18, Smith in view of Roach teach the system of claim 15. Smith further discloses:
-a plurality of robotic devices for transferring marked copies of items from the physical shopping zone to the plurality of shared containers (Smith, see at least: “The AIRS may include one or more robots under control of a suitable controller that is able to read the items in the customer order, retrieve the items from the facility, and place the items in a designated location, such as in a designated bin [i.e. a plurality of robotic devices for transferring marked copies of items from the shopping zone to the plurality of shared containers], in order to facilitate assembly of the customer order” [0052]).
Roach further teaches coordinating activities to facilitate fulfillment of orders for items sold by retailers (i.e. abstract), including the known technique of items being in a plurality of mobile shared intermediate zone (Roach, see at least: “some or all of the sectors 201-204 may have designated staging areas 201 a-204 a [i.e. a plurality of shared intermediate zones] in which the prepared and packaged portions of the order [i.e. items being in a plurality of mobile shared intermediate zone] may be left after they are prepared and packaged” [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Roach for the reasons identified above with respect to claim 15.

Regarding claim 19, Smith in view of Roach teach the system of claim 15. Smith further discloses:
wherein the system is absent of shopping carts that are uniquely associated with a specific customer during a shopping session (Smith, see at least: “a store system 44 may operate as a larger system. For example, multiple stores 12 may operate at different locations (e.g., different brick-and-mortar stores, facilities, and/or warehouses [i.e. the system is absent of shopping carts that are uniquely associated with a specific customer during a shopping session])” [0056] and “The employee may place items into a single receptacle and bring items to a back area of the store 12 for sorting into different customer orders [i.e. absent of shopping carts that are uniquely associated with a specific customer]” [0068]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Roach, in further view of Lert et al. (US 2018/0134492 A1), previously cited and hereinafter Lert.
Regarding claim 16, Smith in view of Roach teach the system of claim 15. 
Roach further teaches coordinating activities to facilitate fulfillment of orders for items sold by retailers (i.e. abstract), including the known technique of wherein the plurality of mobile shared intermediate zones comprise a plurality of shared carts, wherein each cart of the plurality of shared carts is designated to retain, simultaneously, copies of identical items (Roach, see at least: “the use of carts may allow preparation of more than one pick-up order at the same time. For example, in certain embodiments, two or more bins may be used to hold portions of at least two pick-up orders. Employees may use a cart to collect items for the at least two pick-up orders and store them in the plurality of bins [i.e. wherein each cart of the plurality of shared carts is designated to retain, simultaneously, copies of identical items]” [0047] and “In some embodiments, the one or more employees in charge of performing the tasks may then use the cart 
Lert, however, teaches filling orders placed by customers (i.e. abstract), including the known technique of items being marked by different customers (Lert, see at least: “shopping terminals are devices utilized by customers as the primary interface to select, scan, enter, and/or store goods for an order [i.e. items being marked by different customers] to be placed during shopping trip” [0071]). This known technique is applicable to the system of Smith in view of Roach as they both share characteristics and capabilities, namely, they are directed to filling orders placed by customers.
It would have been recognized that applying the known technique of items being marked by different customers, as taught by Lert, to the teachings of Smith in view of Roach would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of items being marked by different customers, as taught by Lert, into the system of Smith in view of Roach would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a scalable, affordable, efficient, space efficient, reliable, and rapid order-completion system within a store (Lert, [0061]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Roach, in further view of Schon et al. (US 2007/0228163 A1), previously cited and hereinafter Schon.
Regarding claim 17, Smith in view of Roach teach the system of claim 15. Smith further discloses:
-a scanning device for scanning a marked copy of an item to retrieve an associated customer thereof (Smith, see at least: “The handheld device 36 may use a printer 84 to print a sticker label 86 for the item. The sticker label 86 may include a code, barcode, or other machine readable code to identify a particular customer order to which the item pertains [i.e. a scanning device for scanning a marked copy of an item to retrieve an associated customer thereof]. The label 86 may be affixed to the item as the employee collects the item” [0068]).
Smith in view of Roach does not explicitly teach the said scanning device being operatively coupled to a billing system that is configured to update a list of purchased items of the associated customer.
Schon, however, teaches fulfilling sales orders at a facility (i.e. [0002]), including the known technique of scanning device being operatively coupled to a billing system that is configured to update a list of purchased items of the associated customer (Schon, see at least: “the customer 32 may scan or otherwise read a barcode, RFID tag, or similar identification device [i.e. wherein said scanning device] affixed to the display model of the chair, and have the device 30 display the location of the boxed-up chair on the storage shelves.  If the chair is in stock, the direct customer ERP application programs 254 may be configured to display a list of options to the customer on the display 204 of the device 30, such as "Add item to shopping cart," [i.e. is operatively coupled to a billing system that is configured to update a list of purchased 
	It would have been recognized that applying the known technique of scanning device being operatively coupled to a billing system that is configured to update a list of purchased items of the associated customer, as taught by Schon, to the teachings of Smith in view of Roach would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of scanning device being operatively coupled to a billing system that is configured to update a list of purchased items of the associated customer, as taught by Schon, into the system of Smith in view of Roach would have been recognized by those of ordinary skill in the art as resulting in an improved system that would assist customers during their shopping experience (Schon, [0015]).

Allowable Subject Matter
In the present application, claims 1-14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §101, the rejections under 35 U.S.C. §112(b), as well as the Claim Objections set forth in this Office action. The following is the Examiner's statement of reasons of allowance over the prior art:


Claim 1 is allowable as follows:
The most relevant prior art made of record includes Smith et al. (US 2018/0247369 A1), newly cited Lert et al. (US 2018/0134492 A1), Roach et al. (US 2017/0337523 A1), and newly cited Rajkhowa et al. (US 2019/0325377 A1). Smith teaches a method (i.e. [0001]) performed in a physical shopping environment, wherein the physical shopping environment comprises a packaging zone and a physical shopping zone, wherein the physical shopping zone comprises a plurality of shelves in a plurality of aisles, wherein the shelves retain a multiplicity of identical copies of different items, wherein each different item is associated with an identifier, wherein each identical copy of the each different item is associated with the identifier (Smith, see at least: [0068]), the method comprises: marking, with a first sticker, a copy of a first item, wherein the copy of the first item is located on a shelf in a first aisle, wherein the first sticker identifies the customer, wherein said marking is physically performed (Smith, see at least: [0068]); transferring the copy of the first item to the first container, wherein the first container comprises a plurality of marked items, at least one of which is marked with a sticker identifying another customer different than the customer (Smith, see at least: [0068]), transferring items from the first container to the packaging zone, whereby transferring the copy of the first item to the packaging zone, wherein said transferring the items is performed by a first entity different than the customer (Smith, see at least: [0068]); distributing the items from the first container to packages for different customers, wherein said distributing is performed based on stickers 
Lert teaches a customer being enabled to move within the physical shopping zone (Lert, see at least: [0052]); items being marked by different customers (Lert, see at least: [0071]); marking a first item being performed by the customer (Lert, see at least: [0071]); said transferring of the copy of the first item being performed by the customer (Lert, see at least: [0062]); marking a second item being performed by the customer (Lert, see at least: [0071]); said 
Roach teaches wherein a plurality of shared carts are located at different locations within the physical shopping zone, wherein each shared cart is designated to retain, simultaneously, copies of identical items, wherein the plurality of shared carts comprise a first cart and a second cart (Roach, see at least: [0057], [0066], and [0047]); transferring the copy of the first item to the first cart, wherein the first cart is located at or near the first aisle, wherein the first cart comprises a plurality of marked items (Roach, see at least: [0067], [0068] and [0066]); items being in a first cart (Roach, see at least: [0068]); transferring the copy of the second item to the second cart, wherein the second cart is located at or near the second aisle, wherein the second cart comprises a plurality of marked items (Roach, see at least: [0067], [0068], [0066] and [0057]); items being in the second cart (Roach, see at least: [0068] and [0057]); and whereby improving space utilization in the physical shopping environment and reducing time and resources utilized for collecting the set of purchase items by the customer (Roach, see at least: [0051]).
Rajkhowa further teaches said distributing the items being performed by a second (Rajkhowa, see at least: [0016]); said transferring the items being performed by a third (Rajkhowa, see at least: [0016]); and said distributing the items being performed by a fourth entity (Rajkhowa, see at least: [0016]).

Smith, Lert, Roach, and Rajkhowa however, do not teach or suggest, alone or in combination the claimed invention. Examiner emphasizes that the prior art/additional art would 

Cited NPL reference U (cited 10/06/2021 and 02/11/2022 in PTO-892) teaches designing supermarkets to be more efficient/shopper friendly, but does not teach or suggest alone or in combination the claimed invention.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Claims 2-13 are allowable as follows:
The most relevant prior art made of record includes Smith et al. (US 2018/0247369 A1), Roach et al. (US 2017/0337523 A1), and Lert et al. (US 2018/0134492 A1). Smith teaches 
Roach teaches a plurality of mobile shared intermediate zones located at different locations within the physical shopping environment (Roach, see at least: [0057]); transferring the copy of the item to a mobile shared intermediate zone, wherein the mobile shared intermediate zone comprises a plurality of marked items (Roach, see at least: [0067] and [0068]); said transferring being performed by a second entity different than the first entity (Roach, see at least: [0037]); transferring items from a mobile shared intermediate zone to the packaging zone 
Lert teaches a customer moving within the physical shopping zone (Lert, see at least: [0052]); and the customer being provided with a set of purchased items without carrying together the set of purchased items while moving within the physical shopping zone (Lert, see at least: [0051]).

Cited NPL reference U (cited 10/06/2021 and 02/11/2022 in PTO-892) teaches designing supermarkets to be more efficient/shopper friendly, but does not teach or suggest alone or in combination the claimed invention.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not 

Claim 14 is allowable as follows:
The most relevant prior art made of record includes Roach et al. (US 2017/0337523 A1), Smith et al. (US 2018/0247369 A1), and Lert et al. (US 2018/0134492 A1). Roach teaches wherein the physical shopping environment comprises a packaging zone, a plurality of mobile shared intermediate containers and a physical shopping zone, wherein the physical shopping zone comprises a plurality of shelves in a plurality of aisles, wherein the shelves retain a multiplicity of copies of different items, wherein each different item is associated with an identifier, wherein for at least a portion of the each different item, each identical copy thereof is marked with the identifier (Roach, see at least: [0056], [0057], [0065] and [0035]); the method comprises: transferring a first mobile shared intermediate container from the physical shopping zone to the packaging zone, wherein the first mobile shared intermediate container comprises at least a first copy of a first item and a second copy of the first item, wherein the first copy of the first item is associated, using a marking, with a first customer, wherein the second copy of the first item is associated, using a marking, with a second customer (Roach, see at least: [0068], [0065] and [0047]); dividing the first mobile shared intermediate container into packages, wherein said dividing comprises identifying an associated customer for each item in the first mobile shared intermediate container, wherein said dividing comprises placing each item in a package associated with the associated customer (Roach, see at least: [0067] and [0047]), wherein based on said identifying the associated customer, updating a list of purchased items of the associated customer to include the each item, whereby placing the first copy of the first item 
Smith teaches automatically transferring a container from the physical shopping zone to the packaging zone (Smith, see at least: [0068] and [0052]); unloading a container into different packages, said unloading comprises identifying an associated customer for each item, wherein said unloading comprises placing each item in a package associated with the associated customer (Smith, see at least: [0068]); unloading a container into different packages, said unloading comprises identifying an associated customer for each item, wherein said unloading comprises placing each item in a package associated with the associated customer (Smith, see at least: [0068]); placing a second item in the first package (Smith, see at least: [0068]); unloading a container into different packages, said unloading comprises identifying an associated customer for each item, wherein said unloading comprises placing each item in a package associated with the associated customer (Smith, see at least: [0068]); placing a third item in the second package (Smith, see at least: [0068]); receiving payment from the first customer based on the first list of 
Lert teaches a first customer being provided with a first set of purchased items without carrying together the first set of purchased items while moving within the physical shopping zone (Lert, see at least: [0051]); and a second customer being provided with a set of purchased items without carrying together the second set of purchased items while moving within the physical shopping zone (Lert, see at least: [0051]).

Cited NPL reference U (cited 10/06/2021 and 02/11/2022 in PTO-892) teaches designing supermarkets to be more efficient/shopper friendly, but does not teach or suggest alone or in combination the claimed invention.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Response to Arguments
Rejections under 35 U.S.C. §101
Applicant argues that the claims are not directed to a judicial exception because the claims language does not fall with the alleged grouping of abstract ideas and not in any of the abstract ideas provided in the Guidance as none of the limitations of Claim 1 recite a commercial interaction per se, nor marketing or sales activities. Instead, it is clear that the activities in the claims relate to a general concept of improving resources and space required for a task of collecting a set of purchased items. Applicant further submits, that even if assuming, arguendo, that the claim recites the concept of packaging and providing marked customer items to a customer (a contention that Applicant respectfully traverses), this concept cannot be interpreted as a sales activity, at least since the marked items are not necessarily packed and provided as part of a sales activity, and the claimed subject matter does not recite a sales activity. For example, items can be distributed to customers without being sold, e.g., for a trial period, as a present, as a donation, or the like. Additionally, the concept of packaging and providing marked customer items to a customer cannot be interpreted as a marketing activity. Specifically, according to the Oxford Languages dictionary, marketing refers to "the action or business of promoting and selling products or services, including market research and advertising". In the current case, the claimed subject matter does not describe any step that promotes selling of products, or any step that include selling products, researching the sales or advertising sales. Accordingly, even according to the Examiner's contention, the claims do not recite sales or marketing activities (Remarks, pages 11-12).
purchased items. 
Regarding Applicant’s assertion that the concept of packaging and providing marked customer items to a customer cannot be interpreted as a sales activity, at least since the marked items are not necessarily packed and provided as part of a sales activity, and the claimed subject matter does not recite a sales activity, Examiner respectfully disagrees. All of the independent claims refer to the items that are being packed and provided as ‘purchased items’ (i.e. see at least: “whereby the is provided with a set of purchased items without carrying together the set of purchased items while moving within the physical shopping zone,” “whereby the is provided with a set of purchased items without carrying together the set of purchased items while moving within the physical shopping zone,” “updating a list of purchased items of the associated customer to include the each item,” “reducing time and resources utilized for collecting the set of purchased items”)  which refers to the fact that these items have indeed been purchased and therefore the preparation of these items are a sales activity in that they are activities that utilized to provide purchased items to customers. Thus, the claims recite sales or marketing activities.

 not recite such a concept. For example, before transferring shared carts to be packaged, the claim recites a setting of the shared carts within the physical shopping zone, a step of marking copies of items using a sticker that identifies the customer, and a step of transferring the marked copy to a cart that is located near the aisle of the of marked item. None of these features recite a step of packaging or a step of providing marked customer items to a customer, and therefore, even according to the Office Action's interpretation, these steps do not recite an abstract idea (Remarks, pages 12-13).
Examiner respectfully disagrees. As described in MPEP 2106.04(II)(A)(1), examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim, and while the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim, the way that is applicable to the current claimed limitations being exemplified in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, which described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement." Similarly, although the claimed limitations of a setting of the shared carts within the physical shopping zone, a step of marking copies of items using a sticker that identifies the customer, and a step of transferring the marked copy to a cart that is located near the aisle of the of marked item do not explicitly recite packaging and providing marked customer items to a customer, they are steps that contribute to the overall concept of packaging and providing marked customer items to a customer. 

Applicant further argues that that even if assuming, arguendo, that the claims recite a judicial exception of commercial interactions, as contended by the Office Action, the claims are not directed to the judicial exception. Specifically, the alleged judicial exception is integrated into the practical application of marking items with a customer's identifier, transferring them to shared carts/mobile shared intermediate zones that retain copies of identical items from different customers, and distributing the items to the customers according to the markings, thereby solving a problem of customers being required to carry every selected item in a physical shopping zone, and improving an exploitation of the space of the physical shopping zone. Applicant further asserts that this solution is not a business solution as purported by Examiner as improving a user experience and resource utilization of a packaging zone and a physical shopping zone comprises a technological solution to a technological problem in a technological field. In a similar case, the courts found that improving a user interface to display an application summary of unlaunched applications improves the functioning of a technological field, since the improved interfaces "allow the user to navigate quickly and efficiently" to access the applications (Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), referred to as the 'Core Wireless Licensing case'). Similarly to the Core Wireless Licensing case, implementing the currently claimed subject matter enables to enhance a user experience of customers, increase an efficiency of navigating between items, an efficiency of handling customer carts, and save time (Remarks, pages 13-14).

Regarding Applicant’s comparison to Core Wireless, the claims were found eligible because the actual interface, which is part of technological field, is improved, not because it merely allowed a user to do something quickly and efficiently. Additionally, the navigating in Core Wireless is tied to improving the interface and the navigation between items in a physical store is not equivalent to navigation on an interface. Enhancing a user experience of customers, increasing an efficiency of navigating between items, an efficiency of handling customer carts, and saving time fails to reflect an improvement in the functioning of a computer or an improvement to another technology or technical field. The claimed limitations are not integrated into a practical application.

that retain copies of identical items from different customers that are marked according to their customer's identifier may allow to increase the number of concurrent active customers in the shopping zone by about 40%, reduce the costs and resources required when providing customers with regular carts. Another technical improvement provided by the disclosed subject matter is providing a manner of associating a physical item (e.g., a copy of an item) with a customer in a reliable manner. Applicant respectfully asserts that, according to the guidelines, the judicial exception may be considered to be integrated into a practical application when an additional element reflects an improvement not only in the functioning of a computer, but in the functioning of any other technology or technical field, and thus it is not necessary to show an improvement in the functioning of a computer. Additionally, Applicant has enhanced the claim language to further clarify that transferring the items from the physical shopping zone to the packaging zone is performed automatically, and not manually, further emphasizing that the claimed subject matter belongs to the technological field (Remarks, pages 14-16).
Examiner respectfully disagrees. Initially, Examiner points out that setting carts in a shopping zone, marking items according to a user identifier, and using the markings to distribute 

Rejections under 35 U.S.C. §103
Applicant argues that the cited art does not teach or suggest performing marking and transferring the items by different entities and that this argument is valid with regards to claim 15 (Remarks, pages 17-18).
Examiner respectfully disagrees. Claim 15 does not recite performing marking and transferring the items by different entities so this argument is moot.

Applicant further argues that, with respect to claim 16, the cited art does not teach or suggest a plurality of shared carts designated to retain copies of identical items marked by 
Examiner respectfully disagrees. Initially, it is clear that the interpretation is that the term “cart” is equivalent to one of the plurality of shared carts and the designated “staging areas” are equivalent to the different locations. Roach teaches the user of carts that contain two or more bins, said bins used to hold portions of at least two pick-up orders and once the items from the orders are collected in the bins of the carts, said carts are brought to a staging area (see Roach, [0047] and [0068]). There are multiple bins in each cart and each bin contains items for a particular order so the cart is shared by multiple orders. Additionally, Roach teaches collecting different items into a shared cart that is designated to retain, simultaneously, copies of identical items as the different orders located in their respective bins in the cart can contain the same [i.e. identical] items. Lert is brought in to teach that the items are marked by different customers and teaches shopping terminals are devices being utilized by customers to scan goods [i.e. marked] for an order (see Lert, [0071]). Thus, the cited references teach this feature.

Applicant traverses the rejections to claims 15 and 18-19 and submits that many of the claimed features of claim 15 are similar to features of claims 1 or 2 that the cited references fail to teach or suggest (Remarks, page 23).
Examiner has addressed the arguments of features from claims 1 or 2 that are present in claim 15 as detailed above.
Applicant further argues that, with respect to claim 19, the cited art does not teach or suggest a system that is absent of shopping carts that are uniquely associated with specific customers (Remarks, pages 23-24).

 
Applicant further argues that Claim 17 overcomes the rejection because it depend from Claim 15 and Schon does not remedy the deficiencies of Smith and Roach (Remarks, page 24).
            Examiner respectfully disagrees. Claim 15 are not allowable over the art and is taught by the cited references as detailed above.

The rest of Applicant’s arguments have been considered but are moot because the arguments refer to Claims which have been allowed over 35 U.S.C. §103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Carr et al. (US 2016/0148303 A1) teaches allowing customers to order and pick-up goods at a desired location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684